KREKEL, District Judge,
dissented.
Thereupon the circuit judge announced the following points of disagreement between himself and the district judge:
The judges of the court were opposed in opinion upon the question whether the petition set forth a legal cause of action against the defendant. Also, upon the question whether the demurrer to the petition ought to be sustained. Also, upon the question whether the county court had authority, under the constitution and laws of the state of Missouri, to subscribe to the stock of the consolidated company, under the vote of the 3d of May, 1870, in favor of one of the companies, which, after the vote, but before the subscription, consolidated with another company, forming thereby the company to which the subscription was made and the bonds issued. Also, upon the question whether the recitals in the bonds affected the plaintiff with notice of facts which defeat his right to recover thereon.